Citation Nr: 1625989	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-23 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a left hip disability, to include as secondary to a service-connected back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board previously remanded this matter for development in October 2014 and again in February 2016.

As noted in the February 2016 remand, VA treatment records from October 2014 note the Veteran is employed full time in a civil service position.  An April 2014 entry provided detailed information concerning her employment, including that she was moved to a position in the warehouse where she works on purchasing orders.  It does not appear that the Appeals Management Center considered these records in the June 2015 rating decision assigning a total rating for posttraumatic stress disorder (PTSD), despite the records being part of the claims file at that time.  Full time employment is not consistent with a total rating for PTSD.  Such matter is REFERRED to the RO for review and any action deemed necessary.  See 38 C.F.R. § 3.105(a).


FINDING OF FACT

The most probative evidence indicates that arthritis of the left hip was not shown in service or for many years thereafter, and the current left hip disability is not related to service or service-connected back disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied. The Veteran's service treatment records (STRs) are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  A Board hearing was conducted in April 2014 and a copy of the transcript has been placed in the claims file.  Neither the Veteran nor her representative has alleged any deficiency with respect to the hearing.  See Scott, supra.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, the Veteran's updated VA medical records were obtained, in addition to a VA medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action           is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 


Service connection may also be established for disability which is proximately    due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless  the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that she sustained a left hip injury from a motor vehicle accident during service resulting in her current left hip disability diagnosed as degenerative joint disease.  Alternatively, the Veteran contends that her current left hip disability is secondary to her service-connected back disability.  

As an initial matter, the Board notes that the Veteran has been diagnosed during   the course of the appeal with mild degenerative joint disease in the left hip.  Accordingly, the first criterion for establishing service connection, a current disability, has been met. The question becomes whether this condition is related     to service.

Service treatment records reveal that the Veteran was involved in a motor vehicle accident in July 1990.  In August 1991, the Veteran was seen for left leg pain after increasing her running while taking physical therapy.  The treatment record noted that the Veteran's left leg pain was actually pain in the lateral hip, and that it was worse with increased activity.  In October 1991, she complained that the pain was constant and that it was worse when bending or lifting.  There were no conditions of clinical significance noted on her August 1992 separation examination, and physical examination of the lower extremities was normal.  The Veteran's August 1992 Report of Medical History noted that the Veteran was involved in a car accident resulting in a back and hip injury.  However, the Veteran stated that she was in good health and specifically noted that she had chronic back pain which she occasionally relieved with pain medication. 

A VA general medical examination in October 1993 noted her report of the car accident and current complaints including left hip pain.  On physical examination, range of motion of both hips was normal.  No hip diagnosis was provided.

Relevant post-service medical records include private treatment records dated after 1998, with reports of hip pain.  In August 1998, an examination of the hips revealed that they were normal.  In November 2000, the Veteran was seen for left hip pain and diagnosed with chronic left trochanteric bursitis.  The physician opined that most of her hip pain symptoms originate from the lumbar spine and lumbar musculature.  An x-ray from August 2013 revealed very minimal degenerative   joint disease of the left hip.  A VA treatment record from September 2013 noted  that the Veteran had a fairly normal hip examination not consistent with hip arthritis.  The physician noted that the Veteran's symptoms were in the hip area    but that he did not believe the symptoms were based specifically on the hip.  The Veteran was seen again for hip pain in November 2013 and the record noted that the physician noted that her hip examination was rather unremarkable and the radiographs showed only very minimal degenerative changes that were symmetric.  The impression was left hip pain.  

As there is no medical evidence of left hip arthritis in service or within one year following discharge from service, competent evidence linking the current condition with service or her service-connected back disability is required to establish service connection.

On this question, the most probative evidence is against the claim.  In this regard, the Veteran was afforded a VA examination in December 2014.  Following a remand by the Board, an addendum opinion was offered in regards to the Veteran's claim in February 2016.  At that time the VA physician opined that the Veteran's left hip disability was less likely than not related to service or her service-connected back disability.  In regards to direct service connection, the examiner identified several years of x-rays in which the Veteran's left hip was normal following the motor vehicle accident and noted that the Veteran's left hip disability was most likely consistent with natural aging.  

The examiner also opined that the Veteran's left hip disability was less likely than  not proximately due to, the result of, or aggravated/permanently worsened beyond normal progression by the Veteran's service-connected back disability.  The examiner explained the two disabilities were two entirely separate, unrelated anatomic locations and one was not affected by the other.  The examiner elaborated that osteoarthritis results from complex interplay of multiple factors, including joint integrity, age, genetics, female sex, obesity, occupation, sports activities, local inflammation, mechanical forces, and cellular and biochemical processes.  Additionally, the examiner referred to a study which quantified an association between obesity and osteoarthritis.  As the examiner's opinion was provided following an examination of the Veteran in December 2014 and review of the claims file, and provided adequate rationale for the opinions provided, it is afforded great probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).


The Board acknowledges that a private physician in November 2000 opined that  her hip pain symptoms originate from the lumbar spine and lumbar musculature.  However, the physician did not opine that the Veteran had a distinct hip disability associated with lumbar spine disability; rather, the statement suggested radiating pain from the back into the hip.  Moreover, there was no rationale for the conclusion, and at that time, arthritis was not noted in the hip.  Therefore,             this opinion is afforded no probative weight. 

While the Veteran believes that her current left hip disability is related to service or her service-connected back disability, as a lay person, she has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of osteoarthritis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her left hip disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her current left hip disability is not competent medical evidence.  The Board finds the opinion of the 2016 VA examiner to be significantly more probative than the Veteran's lay assertions. 

In sum, left hip arthritis was not shown in service or for many years thereafter, and the most probative evidence of record is against a finding that the Veteran's left hip disability is related to service or caused or aggravated by the service-connected back disability.  Accordingly, the claim for service connection for a left hip disability is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for a left hip disability, to include as secondary to a service-connected back disability, is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


